DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments on Status of the Application
The examiner notes that Application number 16/124660, hereafter the instant application, is regarded by the applicant to be a divisional of Application number 14/854434, hereafter the parent application. However, the examiner notes that in order to be a proper divisional the instant applicant would be required to have been filed with the same specification and drawings (or the same portions thereof which are germane to the invention at issue) as were originally presented in the parent application. In this instance the examiner notes that, with respect to the parent application, the applicant filed the instant application with a new and different specification (for example, pg. 11, starting at line 15 of the filed specification sets forth a disclosure that is not found in the parent application), and a new and different set of drawings. This does not meet the requirements for a divisional application as set forth in MPEP 201.06. More specifically:
“The divisional application should set forth at least the portion of the earlier disclosure that is germane to the invention as claimed in the divisional application. A continuation-in-part application should not be designated as a divisional application. The Court of Appeals for the Federal Circuit has concluded that the protection of the third sentence of 35 U.S.C. 121 (see MPEP § 804.01) does not extend to continuation-in-part applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva 
Therefore the examiner cannot regard the instant application as being a DIV.  Applicant should review the specification and determine if it is a CIP of the parent application as it appears to contain large swaths of subject matter that are new matter with respect to the parent application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/854434, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In this instance, the prior filed application does not contain numerous things found within the claims of the current application. For example, the contents of claim 1 on page 16 at lines 8 and 26-31 is all new matter and, at least by dependency, affects .
While the identification of any new matter in a claim is enough to determine the effective filling date of that claim, additionally and for compact prosecution purposes the examiner notes that this is not the only new limitation that was not adequately supported from the parent disclosure. For example, the examiner notes that both other parts of claim 1 and seemingly parts of each dependent claim thereof also appear to contain new matter that was not adequately described in the parent disclosure (e.g. the same computer controlling the bed as doing the positioning processing of claim 1 on page 16 lines 21-25; or the function and construction of the additional signal generator of claim 4 at page 17 lines 15-21; etc.).
Moreover and to further compact prosecution, the examiner notes that the applicant attempted to amend the parent application’s specification and drawings. These amendments were never entered and are therefore moot to consider. However and regardless of their entry, whether or not an application is a proper CIP/DIV and what filing date should be afforded to the claims is judged with respect to the scope of the originally filed disclosure of the parent application (i.e. see MPEP 211.05 noting: To be entitled to the benefit of the filing date of an earlier-filed application … the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)). Likewise and regardless of the entry of the amendment to the parent claim, the examiner notes that the specification of the instant application is amended in ways not found even in the non-entered amendment to the parent application so as to still fail to have support for the claimed subject matter from any-and-all possible perspectives, even those without sound legal merit.
.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The examiner notes that much of the claim wording is not found in the specification, presumably due to translation issues. For example there is no “data acquisition scanner”, “subject-receiving opening” or simply ”opening” or simply “subject”, “a computer” (not to be confused with the similar terms control computer and imaging control computer), “selected location”, ”three-dimensional position”, “predetermined respective distance” or simply “predetermined distance”, “an amount calculated” or simply “amount”, “calculated distance”, “scanner face”, or “additional signal generator”, “additional wireless signal”, “held vertically”, “vertical axis”,  etc.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 6 the claim recites “said bed moving movable into” which should be drafted as “said bed .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

With regards to claim 1, the claim recites that the “computer … operates the bed” and is “configured to operate the bed so as to move the bed … so as to place said selected location at the isocenter”; however, there is not adequate written description for this sort of bed or this sort of computer. In more detail, the examiner notes that the ordinary meaning of a computer includes no elements that can move physical objects and the ordinary meaning of a bed also includes no active positioning elements that could be moved by a computer and the specification fails to include any description of any structures for moving the bed. As such there appears to be inadequate written description for the overall idea of computer controlled movement of the patient bed.

Therefore and for the foregoing reasons the examiner holds that there is not adequate written description to allow one of ordinary skill in the art to make an invention commensurate with the scope of claims 1-4 and/or to inform the reader what it was that the applicant had in their possession at the time of filing.

Claim 1 recites “each respective signal detector detecting the wireless signal emitted by said one signal generator and each respective signal detector calculating a distance between that respective signal detector and said one signal generator, based on the detected wireless signal, and generating a detector signal that represents the calculated distance” which requires each signal detector to have processing and communication; however, this is not adequately described in the specification. In 
Therefore and for the foregoing reasons the examiner holds that there is not adequate written description to allow one of ordinary skill in the art to make an invention commensurate with the scope of claims 1-4 and/or to inform the reader what it was that the applicant had in their possession at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites in lines 10-11 that the generator is positionable “outside of the subject-receiving opening”; however, this appears to be a methodological statement about where the applicant desires the positioning step/function to take place and is therefore confusing and indefinite because it does not present any clear or examinable limitation on the structure of the signal generator. Claims 2-4 are similarly affected, at least by virtue of dependency.
Regarding claim 3, the examiner notes that the applicant has two separate groupings of options such that the claims allow for selecting pairs of options that do not make any logical sense and would be prima facie confusing (e.g. selecting an ultrasonic signal generator and selecting infrared signal detectors is a viable choice as the claims are drafted but would not be functional and thus would present a confusing scope). For compact prosecution purposes the examiner recommends amending the claim to have the generator and detector selections be paired.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070238986 A1 by Graumann (hereafter Graumann) further in view of CN201591629 U by Wang (hereafter Wang).

Regarding claim 1, Graumann teaches: 1. A medical imaging apparatus (see Graumann’s Abstract or Fig. 1 part 1) comprising:
a data acquisition scanner operable to acquire image data from a subject, said data acquisition scanner having a subject-receiving opening therein having an isocenter inside the data acquisition (see Graumann’s Fig. 1 part 1 and also note patient part P located therein so as to be fully capable of receiving a subject via the opening and also having an isocenter is inherent but, for compact prosecution purposes, the examiner notes that the relationship between the patient and the isocenter is further addressed below in the 103(a) portion of the rejection);
a bed adapted to receive the subject thereon, said bed moving movable into the subject receiving opening with the subject on the bed (see Graumann’s Fig. 1 and note the patient P being positioned on the bed 12 in the scanner so as to be fully capable of as much or alternatively see [0028] and note that the deb can be adjusted in both the horizontal and vertical directions to adjust the patient position within the scanner’s acquisition region and also the patient could move or be repositioned in the remaining direction such that the bed would be fully capable of allowing the user to be moved in the claimed configuration); …
one signal generator that emits a wireless signal, said one signal generator being manually positionable on the subject, outside of the subject-receiving opening, so as to be placed at a selected location that designates a part of the subject from which said image data are to be acquired; three signal detectors mounted to said data acquisition scanner outside said subject-receiving opening, each signal detector being situated at a predetermined distance from the isocenter; each respective signal detector detecting the wireless signal emitted by said one signal generator and each respective signal detector calculating a distance between that respective signal detector and said one signal generator, based on the detected wireless signal, and generating a detector signal that represents the calculated distance (regarding each of these limitations as best understood, the examiner notes that Graumann’s Fig. 1 parts 17 appear to teach the generator and its functions that Fig. 1 parts 14-15 appear to teach more than three detectors and their functions. Moreover and for compact prosecution purposes the examiner notes the following two things. First, the examiner notes that the parts 14-15 and 17 can function using ultrasound, magnetic fields, radio waves, infrared light, and more as per [0016] where these therefore appear to generate and detect the same sorts of energy as the applicant’s specification. Secondly, the examiner notes that the invention uses the detection to determined P&O of 17 as per the Abstract, [0002], or more succinctly as per [0030] which actually states that the parts 14015 determine the position per se (and not just detect the signal that can be used to determine it). Third and lastly the examiner notes that this is also addressed in both 103(a) grounds of rejection issued below);
said computer being in communication with said three signal detectors and receiving the respective detector signals therefrom, said computer being configured to calculate, from the respective detector signals received from the three signal detectors, a three-dimensional position of the one signal generator relative to the data acquisition scanner (see For example Graumann’s [0030] and note that the P&O is fully determined in all 6 DoF and that this information is provided to the navigation computer. Furthermore this is at least in part addressed in the 103(a) grounds of rejection provided below); and …
In the foregoing the examiner omitted two claimed limitations, indicated by ellipsis, because Graumann does not teach that the computer controls operation of the bed and thus fails to teach: “a computer that operates the bed;” or “said computer being configured to operate the bed so as to move the bed with the subject thereon by an amount calculated from the predetermined respective distances of said signal detectors relative to the isocenter and the three-dimensional position of said one signal generator, so as to place said selected location at the isocenter for acquiring said image data from said selected location of the subject at the isocenter.”
However Wang in the same field of positioning devices used during imaging (see Wang’s Abstract) teaches that one can include a control computer to control patient positioning and imaging based on the detected position (Wang’s Abstract alone teaches this adequately but this is gone over in more detail in many sections such as [0010] or [0027] etc.) and teaches that this is advantageous (as per Wang’s Abstract this: “reduces the dependence on manpower during the operation, and is convenient for detecting the imaging of the plurality of regions to be tested” which is similarly reiterated in other sections such as [0005] or [0037] etc.).
Therefore it would have been obvious to a person of ordinary skill in the art prior to the date of invention to improve the device of Graumann with the use of a control computer controlling patient positioning of the sort claimed and taught by Wang in order to advantageously improve convenience and efficiency of the imaging operation.

Regarding claim 2, Graumann teaches: 2. A medical imaging apparatus as claimed in claim 1 wherein said data acquisition scanner has a scanner face at which said subject-receiving opening exits said data acquisition scanner, and wherein said three signal detectors are mounted on said scanner face with all three of said signal detectors being in a same plane (as best understood, see Graumann’s Fig. 1 and note that all four of 14-15 are arranged on the scanner face/exterior surface and also note that they lie on the same plane, specifically the XZ plane in the orientation guide provided at the top of the figure). 

Regarding claim 3, Graumann teaches: 3. A medical imaging apparatus as claimed in claim 1 wherein said one signal generator is selected from the group consisting of an ultrasonic signal generator, an infrared signal generator and a laser signal generator, and wherein said three signal detectors are selected from the group consisting of ultrasonic signal detectors, infrared signal detectors, and laser signal detectors (as best understood, see Graumann’s [0016] which covers at least infrared and ultrasonic generators/detector pairs).

(as best understood, see Graumann’s [0030] and note that instrument 19 has three of elements 17 mounted thereon, thus at least two “additional” signal generators are included and that this is used to determine P&O in all 6 DoF so as to include all three possible rotational determinations. Likewise 19 is depicted as having a size and shape allowing it to be held as depicted in Fig. 1 and also this is described as being handled by the surgeon in [0029] so as to be fully capable of being held vertically or manipulated to some angle offset therefrom).

Furthermore the examiner notes that the foregoing rejection is based in part on interpretation given confusing nature of the claimed limitations and lack of intelligible disclosure of certain structures in the specification. Therefore it may compact prosecution to reinforce the rejection with the following alternative grounds of rejection that should cover any failings due to interpretations/translation.
Wherein in the event that the examiner’s prior art rejection differs from the applicant's specification in terms of using active versus passive elements, positioning of sources/detectors, or choice of source/detector type these are all unequivocally obvious variants amounting to nothing more 
Therefore and in the alternate it would have been prima facie obvious to a person having ordinary skill in the art prior to the date of invention to modify Graumann by substituting out source and detector components for their equivalents in light of the legal precedent provided by MPEP 2144.06(II).

Conclusion
The prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is as follows:

US 6390982 B1 by Bova et al. teaches a similar P&O tracking system and teaches that active and passive elements are equivalents and can be substituted such as Bova does with his IR sources; noting in particular col. 5 line 63 to col. 6 line 8 or col. 8 lines 18-34 among others.

US5873822 A by Ferre et al teaches a similar P&O tracking system and teaches that more than a decade before the instant application it was art recognized as typical to use either optical, electromagnetic, or ultrasonic sensors to track location via triangulation from multiple sensors; noting in particular col. 1 lines 23-31.

US 5230623 A by Guthrie et al. teaches a similar P&O tracking system and teaches a lot of relevant things such as the fact that the sources can be receivers and vice versa without substantively changing the format of the invention as triangulation can be performed regardless; noting in particular col. 8 line 49 to col. 9 line 68.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793